760 F.2d 1320
245 U.S.App.D.C. 296
SAN LUIS OBISPO MOTHERS FOR PEACE, et al.v.UNITED STATES NUCLEAR REGULATORY COMMISSION and the UnitedStates of America.
No. 84-1410.
United States Court of Appeals,District of Columbia Circuit.
May 1, 1985.

Before ROBINSON, Chief Judge, and WRIGHT, TAMM, WALD, MIKVA, EDWARDS, GINSBURG, BORK, SCALIA and STARR, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of petitioners' motion for leave to file exhibits in support of the suggestion for rehearing en banc, the responses thereto, and of the suggestion for rehearing en banc, it is


2
ORDERED, by the Court en banc, that the motion for leave to file exhibits is granted, and it is


3
FURTHER ORDERED, by the Court en banc, that petitioners' suggestion for rehearing en banc is granted in part, and it is


4
FURTHER ORDERED, by the Court en banc, that only Section III.B of the Court's opinion, 751 F.2d 1287 and the corresponding part of the judgment of the Court, issued on December 31, 1984, are hereby vacated, and it is


5
FURTHER ORDERED, by the Court en banc, that the full power operating license remains in effect and is not stayed pending the rehearing en banc.


6
BORK, Circuit Judge would deny the motion for leave to file exhibits in support of the suggestion and would deny the suggestion.